Citation Nr: 9923719	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-13 746	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 


INTRODUCTION

The veteran in this case served on active duty from January 
1942 to October 1945.

By a decision of the Board of Veterans' Appeals (BVA or 
Board), dated May 24, 1996, the issues of the veteran's 
entitlement to service connection for a bilateral foot 
disorder and for tinnitus were denied, as being not well-
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  An appeal 
to the United States Court of Veterans Appeals (since renamed 
the United States Court of Appeals for Veterans Claims) 
followed, and by an Order, dated July 2, 1997, such Court 
granted the appellant's unopposed motion to remand the issue 
of entitlement to service connection for tinnitus and vacated 
the Board's action in May 1996 as to that issue.  In 
subsequent action, the Court by memorandum decision of 
January 1998 affirmed the Board's decision of May 1996, 
denying the claim for service connection for a bilateral foot 
disorder.  By a later Order, dated April 21, 1999, the Court 
noted that it had been unaware of the veteran's death in 
October 1997 at the time of entry of its January 1998 
memorandum decision.  In response, the Court recalled 
judgment and mandate, withdrawing its decision of January 26, 
1998, and dismissing the appeal for entitlement to service 
connection for a bilateral foot disorder, in the absence of 
jurisdiction.  As well, it vacated the Board decision of May 
1996, denying service connection for a bilateral foot 
disorder.


FINDING OF FACT

The Department of Veterans Affairs was informed in November 
1997 of the veteran's death on October 21, 1997.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.



		
DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

